Citation Nr: 0419238	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of VA treatment in April 1999 and 
May 1999.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from July 1965 to August 
1966.

The instant appeal arose from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied the veteran's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of VA treatment in April 1999 and May 
1999, to include vascular problems, sexual dysfunction, 
depression and nerve damage.  The veteran appealed, and in 
January 2003, the Board denied the claim.  In December 2003, 
while his case was pending at the Court, the VA's Office of 
General Counsel and appellant's representative filed a Joint 
Motion requesting that the Court vacate the Board's May 2002 
decision.  That same month, the Court issued an Order 
vacating the January 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the Joint Motion shows that it was agreed that a 
remand was in order for an attempt to obtain records of 
treatment at "General Surgery at 'Keesler'" (apparently 
this is a reference to the Keesler Air Force Base Hospital in 
Mississippi).  The Joint Motion further noted that there were 
a "few Mobile Outpatient Clinic Records of record, and none 
prior to April 1999," and stated that an attempt to obtain 
additional records from this facility should be made.  
Therefore, on remand, an attempt should be made to obtain 
these records.  See 38 U.S.C. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).  

The Joint Motion also referred to a September 2001 VA urology 
consult that "concludes that Appellant's erectile 
dysfunction and retrograde ejaculation are secondary to the 
surgical repair of abdominal aortic aneurism" and indicates 
that a medical opinion should be obtained "if necessary".  
Consequently, an examination should be scheduled to obtain a 
medical opinion.  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Finally, the Joint Motion states that a remand is in order to 
notify the veteran of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  On 
remand, he should be provided with this notification.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should attempt to obtain all 
of the veteran's treatment records from 
"General Surgery at 'Keesler," as well 
as the Mobile, Alabama VA Outpatient 
Clinic.

2.  The RO must ensure that notification 
action required by the VCAA is completed.  
In particular, the RO should notify the 
veteran, as required by 38 U.S.C.A. 
§ 5103(a) and as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II), concerning the claim now 
on appeal, (1) what he needs to provide 
to establish the claim for benefits under 
38 U.S.C.A. § 1151; and (2) which portion 
of information and evidence, if any, is 
to be provided by the appellant and which 
portion VA will provide. 

3.  The RO should schedule the veteran 
for examination to determine the nature 
and extent of any disability resulting 
from surgery performed at the VAMC in 
Biloxi, Mississippi in May 1999.  If the 
examiner identifies any disability as a 
result of such surgery, the examiner 
should indicate - for each disability 
identified as a result of such surgery - 
whether the disability was proximately 
caused by careless, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or whether it is an event not 
reasonably foreseeable.  The claims 
folder should be available to the 
examiner.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




